Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 19 May 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My dear friend
St Petersburg May 19th. 1814.

Owing to the unfortunate detention of your last letter (that is to say No 2) I lost the opportunity of writing to you at Revel and I fear you charged me with at least unkindness. the letter which I wrote you two days after your departures appears to have been mislaid as you have made no mention of it and I addressed the others to Gottenburg and Stockolm where I hope you will find at least one of them—
It is reported here that you will shortly return. on many accounts I trust this is not true, but for my own sake I should certainly not be sorry for it. we are overwhelmed with bad news and I almost rejoiced that you are out of the reach of it, and probably so situated as not to be able to ascertain the real amount, which you know is here extremely difficult—
The paper which your very affectionate letter enclosed I have put away into the Trunk with your other private papers, and I pray to Heaven that I may never see it again. as it regards my destination under such unfortunate circumstances, I can safely  assert I never gave it a thought, and you have ever been too kind to me ever to create a momentary apprehension. my Children are my pride and glory, and my extreeme affection for them render’d me very unjust, but I have been labouring for many years under a false impression and so painful to my heart, that I was perhaps not aware of how much it influenced my conduct. you will I am sure accept my apology, and recieve it with as much pleasure as I offer it being perfectly convinced that it is sincere, and from the Heart.
Mr Monreal sat with me an hour yesterday we had much conversation, he is still very unwell, and very low. enclosed is a letter which he gave me for you. He informed me that the Loan obligations which you left, have encreased in value one and twenty percent since you purchased, and that Silver is becoming very dear here; he desired me to write this to you, therefore I have mention’d it. Ducats are falling as rapidly, they will not pass for more than eleven Rubles.
The two Mr Lewis’s passed the evening with us of yesterday. Mr L. is more depressed than ever, though as is usual in such cases he talks a great deal about his philosophy we are all very impatient to hear from you at Gottenburg, and flatter ourselves that you will meet something, that will remove the gloom that at present pervades us all. Mr L. is very anxious about all you Gentlemen at Gottenburg, and been suggesting some plan, for conveying some good eatables and Wine for your use; he is only apprehensive that your stay will be too short to admit of it. should this not be the case you can let us know if it would be agreeable.— I know not what is the reason but the English are very shy.—
According to your desire, I waited on Mrs Krehmer and return’d your thanks; she was extremely polite and obliging, and offer’d every service in Mr K.’s power, should any thing occur during your absence in which he could assist you—
Charles is very well, and at School. the River is full of Ice, and is likely to continue for some days so, and it is very Cold. It is thought Mr H. will not accept the situation of Chargé d’Affaire—The Count dé Bray, it is said is hourly expected in his old place—Prince Kourakin, Count Soltikof, and General Tormasof, set off yesterday for Paris. it is said that the Emperor is in England, and that the Grand Duke Constantine is coming home immediately. and every thing is rising in price in consequence of it. Excuse this truely Gossiping letter and be assured of the sincere affection / Of your’s

L C A.I am sure you must admire the neatness of my Epistles God Bless you.
